
	
		I
		111th CONGRESS
		1st Session
		H. R. 2636
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Loretta Sanchez of
			 California (for herself and Ms.
			 Tsongas) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  establishment of a nonprofit corporation to support the athletic program of the
		  Air Force Academy.
	
	
		1.Air Force Academy Athletic
			 Association
			(a)In
			 generalChapter 903 of title
			 10, United States Code, is amended by inserting after section 9359 the
			 following new section:
				
					9359a.Air Force
				Academy Athletic Association: authorization, purpose, and governance
						(a)Establishment
				authorizedThe Secretary of
				the Air Force may establish a nonprofit corporation, to be known as the
				Air Force Academy Athletic Association, to support the athletic
				program of the Air Force Academy.
						(b)Organization and
				duties(1)The Air Force Academy Athletic Association
				(in this section referred to as the Association) shall be
				organized and operated as a nonprofit corporation under section 501(c)(3) of
				the Internal Revenue Code of 1986 and under the powers and authorities set
				forth in this section and the provisions of the laws of the State of
				incorporation. The Association shall operate on a nonpartisan basis exclusively
				for charitable, educational, and civic purposes consistent with the authorities
				referred to in this subsection to support the athletic program of the
				Academy.
							(2)Subject to the approval of the
				Secretary of the Air Force, the Association may—
								(A)operate and manage athletic and
				revenue generating facilities on Academy property;
								(B)use Government facilities, utilities,
				and services on the Academy, without charge, in support of its mission;
								(C)sell products to the general public on
				or off Government property;
								(D)charge market-based fees for admission to
				Association events and other athletic or athletic-related events at the Academy
				and for use of Academy athletic facilities and property; and
								(E)engage in other activities, consistent
				with the Academy athletic mission as determined by the Board of
				Directors.
								(c)Board of
				directors(1)The Association shall be governed by a
				Board of Directors made up of at least nine members. The members, other than
				the member referred to in paragraph (2), shall serve without compensation,
				except for reasonable travel and other related expenses for attendance at
				required meetings.
							(2)The Director of Athletics at the
				Academy shall be a standing member of the Board as part of the Director’s
				duties as the Director of Athletics.
							(3)Subject to the prior approval of all
				nominees for appointment by the Secretary of the Air Force, the Superintendent
				shall appoint the remaining members of the Board.
							(4)The Secretary of the Air Force shall
				select one of the members of the Board appointed under paragraph (3) to serve
				as chairperson of the Board.
							(d)BylawsNot
				later than July 1, 2010, the Association shall propose its by-laws. The
				Association shall submit the by-laws, and all future changes to the by-laws, to
				the Secretary of the Air Force for review and approval. The by-laws shall be
				made available to Congress for review.
						(e)Transition from
				nonappropriated fund operation(1)Until September 30, 2011, the Secretary of
				the Air Force may provide for parallel operations of the Association and the
				Air Force nonappropriated fund instrumentality whose functions include
				providing support for the athletic program of the Academy. Not later than that
				date, the Secretary shall dissolve the nonappropriated fund instrumentality and
				transfer its assets and liabilities to the Association.
							(2)The Secretary may transfer title and
				ownership to all the assets and liabilities of the nonappropriated fund
				instrumentality referred to in paragraph (1), including bank accounts and
				financial reserves in its accounts, equipment, supplies, and other personal
				property without cost or obligation to the Association.
							(f)Contracting
				authorities(1)The Superintendent may procure goods,
				services, human resources, and other support, on a noncompetitive basis and at
				fair and reasonable prices, from the Association in support of this section.
				Any such procurement shall be exempt from Federal procurement and Federal
				procurement-preference laws, rules, regulations, processes and
				procedures.
							(2)The Superintendent may accept from
				the Association funds, goods, and services for use by cadets and Academy
				personnel during participation in, or in support of, Academy or Association
				contests, events, and programs.
							(g)Use of air force
				personnelAir Force personnel may participate in—
							(1)the management,
				operation, and oversight of the Association;
							(2)events and
				athletic contests sponsored by the Association; and
							(3)management and
				sport committees for the National Collegiate Athletic Association and other
				athletic conferences and associations.
							(h)Funding
				authorityThe authorization of appropriations for the operation
				and maintenance of the Academy includes Association operations in support of
				the Academy athletic program, as approved by the Secretary of the Air
				Force.
						(i)Federal tort
				claims actThe Association is
				deemed to be a Federal entity for purposes of chapter 171 of title 28, relating
				to tort claims. Members of the Board of Directors, Association employees, and
				Air Force personnel participating in the management, operation, and oversight
				of the Association are entitled to the protections of such chapter and are
				entitled to qualified immunity from liability for actions taken in the scope of
				their participation as members of the Board of Directors or participation or
				employment as members of the Air Force and
				Association.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 9359 the following new item:
				
					
						9359a. Air Force Academy Athletic
				Association: authorization, purpose, and
				governance.
					
					.
			
